Citation Nr: 0105169	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  98-14 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2000, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, for additional development.  The case 
is now before the Board for final appellate consideration.


REMAND

The veteran maintains, in substance, that he now has stomach 
pain and an ulcer, related to stomach complaints he had 
during active service.  He maintains that his stomach 
problems continued after service and developed into an ulcer.  
Accordingly, a favorable determination is requested.

Turning to the evidence of record, VA outpatient treatment 
reports dated in 1997 and 1998 provide a diagnosis of peptic 
ulcer disease, positive h. pylori, and further indicate that 
the veteran underwent a gastrectomy.  However, the claims 
file does not contain any nexus opinion as to whether the 
veteran's current ulcer is related to complaints made during 
his active duty, or to complaints, findings and diagnoses 
noted in his post-service medical records.  

In this regard, the veteran's separation medical examination 
report provides that he had complained of stomach trouble in 
March 1943 but had not received treatment.  On examination, 
the veteran's abdominal wall and viscera were noted to be 
normal.  A September 1998 letter from one of the veteran's 
military comrades provides that he remembered that the 
veteran had to go on sick call several times when they were 
in Europe, and that the veteran had to remain in his quarters 
because his medicine was not working.  Further, during a June 
1999 personal hearing at the RO, the veteran noted that he 
was supposed to have been treated for his stomach complaints 
during service, but the hospital was bombed.

Post-service medical evidence includes a 1947 VA examination 
report, indicating that the veteran complained of stomach 
pain since active duty.  Physical examination was normal.  In 
April 1949, the veteran sought treatment for complaints of 
stomach problems and nerves since active duty.  In 
correspondence dated and received in 1965, the veteran stated 
that he had been treated at the Minneapolis VA medical center 
(VAMC) for an ulcer in March 1965.  The Board observes that 
March 2000 correspondence from the Minneapolis VAMC informed 
the RO that no records were found regarding treatment of the 
veteran from January 1, 1965, to January 1, 1966.  

Private and VA hospital records demonstrate that in 1971 and 
1972 the veteran complained of stomach pain since active 
duty, referred to 1965 VA treatment for an ulcer, and 
underwent a vagotomy and antrectomy due to a chronic duodenal 
ulcer.  

In addition to the foregoing, the Board observes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).


Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist, if available, to determine 
the nature and etiology of the veteran's 
duodenal ulcer.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested studies.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current duodenal ulcer 
disease is related to the 
gastrointestinal complaints and/or 
clinical findings noted in the service 
medical records.  A complete rational for 
all opinions expressed must be provided.

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development 

procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a  duodenal ulcer.

4.  If the benefit sought on appeal 
remains denied, where a timely notice of 
disagreement is of record, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran and 
his representative should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



